NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3286-19T2

S.W.,

          Plaintiff-Respondent,

v.

G.M.1,

     Defendant-Appellant.
________________________

                    Argued December 15, 2020 — Decided January 07, 2021

                    Before Judges Yannotti, Haas, and Mawla.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Union County, Docket
                    No. FM-20-2163-11.

                    Brian G. Paul argued the cause for appellant
                    (Szaferman, Lakind, Blumstein & Blader, PC,
                    attorneys; Brian G. Paul, of counsel and on the briefs).

                    Jeffrey P. Weinstein argued the cause for respondent
                    (Weinstein Lindemann & Weinstein, attorneys; Jeffrey
                    P. Weinstein, of counsel and on the brief).


1
    We use initials to protect the parties' privacy. R. 1:38-3(d).
PER CURIAM

        Defendant G.M. appeals from an April 6, 2020 order, entered after we

remanded this matter for a second time to the trial judge to address alimony,

Mallamo2 credits, and the life insurance securing plaintiff S.W.'s alimony

obligation. Once again, we reverse and remand the matter for a new judge to

determine these issues in accordance with our instructions.

        The parties are familiar with the relevant facts which we recounted in

detail in two prior decisions. S.W. v. G.M., No. A-4063-14 (Feb. 20, 2018);

S.W. v. G.M., 462 N.J. Super. 522 (App. Div. 2020). We instructed the trial

judge to "numerically determine the marital lifestyle and apportion it." Id. at

534. We held the judge's use of defendant's pendente lite budget as the starting

point for the alimony determination was inappropriate because it ignored the

judge's own findings that the parties spent the entirety of their income , and

resulted in plaintiff receiving a lopsided share of the disposable income and

defendant not sharing in a lifestyle comparable to the one enjoyed during the

marriage. Id. at 532-33. Because we directed the judge to revisit the alimony

calculation, we also instructed he revisit defendant's request for Mallamo

credits. Id. at 534.


2
    Mallamo v. Mallamo, 280 N.J. Super. 8 (App. Div. 1995).
                                                                        A-3286-19T2
                                       2
      Our decision also required the trial judge to recalculate the amount of life

insurance securing the alimony obligation. We provided the factors the judge

was required to consider in determining the life insurance figure, in addition to

a means of calculating the amount of insurance. Id. at 534-35. Notably, as

relates to the calculation of the death benefit amount, which required an

assessment of the approximate duration of the alimony obligation, we stated

"there was no testimony, and only a disputed assertion regarding plaintiff's

potential retirement at the full social security age[,]" which the judge had

utilized to compute the life insurance. Id. at 535-36.

      Following the second remand, defendant's counsel sent a letter dated

March 10, 2020, to the trial judge requesting a conference to "determine the

protocol and schedule for the remand proceeding." The judge ignored the

communication and instead issued the April 6, 2020 order accompanied by a

four paragraph statement of reasons. The judge quantified the marital lifestyle

as $1,520,268 per year, maintained the alimony in the amount he had determined

following our first remand, and addressed neither the Mallamo nor the life

insurance issues of the remand. Regarding the alimony, the judge reasoned as

follows:

            On the first remand, this court endeavored to review
            [d]efendant's own Case Information Statement [(CIS)]

                                                                          A-3286-19T2
                                        3
      as to her lifestyle at the time of trial. The court
      carefully compared the parties' [CISs] and attempted to
      discern what her reasonable expenses were as opposed
      to their expenses during the marriage, recognizing at all
      times that the standard, utilizing all of the statutory
      factors, was for this court to fashion a result of a
      "reasonably comparable" lifestyle.         That process
      resulted in a conclusion that provides [d]efendant with
      an annual tax-free income of $441,504, in addition to
      any income generated by the equitable distribution she
      has received . . . . This court continues to believe that,
      by any calculation, this amount allows her to maintain
      a reasonably comparable lifestyle.

Defendant raises the following points on this appeal:

      POINT I: THE TRIAL COURT FAILED TO FOLLOW
      CONTROLLING LEGAL PRINCIPLES AND THE
      APPELLATE          DIVISION'S     REMAND
      INSTRUCTIONS WHEN IT SET A POST-DIVORCE
      BUDGET FOR DEFENDANT THAT WAS
      CALCULATED ON THE BASIS OF HER CURRENT
      PENDENTE LITE EXPENSES, WHEN LIVING
      BENEATH THE MARITAL LIFESTYLE, RATHER
      THAN QUANTIFYING THE POST-DIVORCE
      BUDGET NECESSARY FOR HER TO LIVE
      REASONABLY COMPARABLE TO THE MARITAL
      LIFESTYLE.

      POINT II: THE TRIAL COURT ABUSED ITS
      DISCRETION AND ACTED AGAINST THE
      WEIGHT OF THE EVIDENCE WHEN DECIDING
      DEFENDANT'S REQUEST FOR A PENDENTE LITE
      CREDIT    PURSUANT  TO    MALLAMO     V.
      MALLAMO IN THE FIRST REMAND, AND WHEN
      FAILING TO RECALCULATE IT AS PART OF THE
      SECOND REMAND.


                                                                   A-3286-19T2
                                  4
              POINT III: THE TRIAL COURT ERRED BY NOT
              COMPLYING WITH THE APPELLATE DIVISION'S
              INSTRUCTIONS     TO   RECALCULATE   THE
              AMOUNT OF LIFE INSURANCE NECESSARY TO
              SECURE THE ALIMONY OBLIGATION AS PART
              OF THE SECOND REMAND.

              POINT IV: RATHER THAN REMANDING THE
              MATTER FOR A THIRD TIME AND SENDING IT
              TO A NEW JUDGE, THE APPELLATE DIVISION
              SHOULD, PURSUANT TO R[ULE] 2:10-5,
              EXERCISE ORIGINAL JURSIDICTION AND
              DECIDE THE THREE REMAINING ISSUES ON
              THE FULLY DEVELOPED TRIAL RECORD SO
              THAT DEFENDANT'S ALIMONY RELATED
              CLAIMS, WHICH HAVE BEEN DRAGGING
              THROUGH OUR COURT SYSTEM SINCE 2011
              AND HAVE BEEN IN THE APPELLATE DIVISION
              SINCE 2015, ARE BROUGHT TO A SWIFT
              CONCLUSION

      We do not disturb "'factual findings and legal conclusions of the trial

judge unless [we are] convinced that they are so manifestly unsupported by or

inconsistent with the competent, relevant and reasonably credible evidence as to

offend the interests of justice.'" Cesare v. Cesare, 154 N.J. 394, 412 (1998)

(citing Rova Farms Resort, Inc. v. Invs. Ins. Co., 65 N.J. 474, 484 (1974)). Legal

conclusions are reviewed de novo. Ricci v. Ricci, 448 N.J. Super. 546, 565 (App.

Div. 2017).

      "It is beyond dispute that a trial judge has the responsibility to comply

with pronouncements of an appellate court." Tomaino v. Burman, 364 N.J.

                                                                          A-3286-19T2
                                        5
Super. 224, 232 (App. Div. 2003) (citing Reinauer Realty Corp. v. Borough of

Paramus, 34 N.J. 406, 415 (1961)).          Adherence to instructions on remand

"precisely as it is written" is the "peremptory duty" of a trial court. Id. at 233

(quoting Jersey City Redevelopment Agency v. Mack Props. Co. # 3, 280 N.J.

Super. 553, 562 (App. Div. 1995)). While trial judges have the "privilege" to

disagree, they are "bound to follow the rulings and orders of the Appellate

Division; they are not free to disregard them." Ibid. (citing Kosmin v. N.J. State

Parole Bd., 363 N.J. Super. 28, 40 (App. Div. 2003)). "Indeed, the very essence

of the appellate function is to direct conforming judicial action." Ibid. (citing

In re Plainfield-Union Water Co., 14 N.J. 296, 303 (1954)). Appellate court

instructions are "binding[,]" id. at 234, and the trial court "has no choice but to

follow those instructions irrespective of its private view as to their soundness."

Ibid.

        With these principles in mind, we are constrained to reverse and remand

the alimony, Mallamo, and life insurance issues for reconsideration once again.

Although the trial judge determined the marital lifestyle numerically, he ignored

our instruction to begin with that figure and apportion it between the parties to

determine the alimony amount. Rather, his decision makes clear he continued

to use defendant's pendente lite budget and supplemented it with expenses from


                                                                           A-3286-19T2
                                        6
the marital budget, which was expressly what we instructed him not to do. Also,

the judge's reasoning ignored our concerns regarding the parties' ability to

equally share in the marital lifestyle as "the alimony award allotted defendant

disposable income of $36,792 and plaintiff $89,897 per month without

explanation." S.W., 462 N.J. Super. at 533 (emphasis added). Further, the judge

failed to address the Mallamo and life insurance issues.

      Lastly, the trial judge erred when he issued the order following the second

remand in a summary fashion. It was apparent from our instructions that further

testimony, or at a minimum, further submissions and argument on all of the

remand issues would be necessary. Furthermore, the judge is clearly committed

to his decision. For these reasons, we direct that the matter be adjudicated by

the Presiding Judge of the Family Part. See R. 1:12-1(d) (stating a judge "shall

not sit in any matter if the judge . . . has given an opinion upon a matter in

question in the action"). We decline defendant's invitation to decide the matter

ourselves for reasons we previously expressed. S.W., 462 N.J. Super. at 536.

      To summarize, the April 6, 2020 order was "inconsistent with the

competent, relevant and reasonably credible evidence [so] as to offend the

interests of justice." Cesare, 154 N.J. at 412. The order also constituted a

misapplication of the law.


                                                                         A-3286-19T2
                                       7
Reversed and remanded. We do not retain jurisdiction.




                                                        A-3286-19T2
                               8